Citation Nr: 0932417	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability secondary to the service-connected bilateral foot 
disability.  

2.  Entitlement to a rating in excess of 10 percent for 
status post excision of plantar fibroma of the left foot.

3.  Entitlement to a rating in excess of 10 percent for 
status post excision of plantar fibroma of the right foot.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left ankle.

5.  Entitlement to an effective date earlier than October 21, 
2005, for the grant of service connection and assignment of 
an initial 10 percent evaluation for bilateral first 
metatarsalgia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 
1975 and from October 1983 to June 2001.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that continued a 10 percent ratings for 
status post excision of plantar fibroma of the right foot and 
a left ankle disability.  This matter also arises from a 
March 2007 rating decision of the Waco, Texas RO that 
continued a 10 percent rating for status post excision of 
plantar fibroma of the left foot and denied service 
connection for a stomach disability.  The Veteran presented 
testimony at a hearing in February 2009 before the 
undersigned.  

The issues of entitlement to service connection for a stomach 
disability; a rating in excess of 10 percent for left foot 
fibroma; a rating in excess of 10 percent for right foot 
fibroma; and an effective date earlier than October 21, 2005, 
for the grant of service connection and 10 percent rating for 
bilateral first metatarsalgia are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.
FINDING OF FACT

The Veteran has subjective complaints of pain on use of his 
left ankle.  The competent and probative medical evidence of 
record does not show marked limitation of motion of the 
Veteran's left ankle.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for arthritis of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5271 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in June 2004, March 2006, 
and May 2008; rating decisions in December 2004 and March 
2007; a statement of the case in April 2006; and a 
supplemental statement of the case in August 2006, September 
2007, March 2008, and June 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a September 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran asserts that his left ankle disability is worse 
that the current 10 percent rating reflects.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Service medical records show that the Veteran sought 
treatment in January 1973 for complaints of pain and swelling 
after trauma to his left ankle.  A rating decision in April 
2002 granted service connection for degenerative changes with 
osteophytes at the talonavicular joint, calcifications of the 
plantar aponeurosis and calcification of the Achilles tendon 
insertion site of the left foot rated as 10 percent disabling 
effective in July 2001.  The condition was diagnosed at a VA 
examination in September 2001.

At a VA-ordered examination in June 2004, the Veteran related 
that he had pain in his left foot when at rest, standing, and 
walking.  The general appearance of his left ankle joint was 
within normal limits.  The range of motion of the left ankle 
joint was dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  The range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  No deformity was revealed.  X-rays of the 
left ankle showed degenerative arthritic changes.  Based on 
the finding of arthritis shown on x-ray, the examiner changed 
the diagnosis to left ankle minimal osteoarthropathy, 
degenerative changes with osteophytes at the talonavicular 
joint, calcifications of the plantar aponeurosis, and 
calcification of the Achilles tendon insertion site of the 
left foot.  The effect of the condition on the Veteran's 
usual occupation was difficulty with standing and walking.   

At a VA examination in August 2006, the Veteran complained of 
occasional dull aching ankle pain with ambulation.  There 
were no flare-ups and he did not use assistive devices or 
braces.  The left ankle disability had no effect on his 
occupation or activities of daily living.  There were no 
additional limitations following repetitive use and no 
additional limitations during flare-ups.  There was no effect 
of incoordination, fatigue, weakness, or lack of endurance on 
joint function.  The range of motion was dorsiflexion to zero 
degrees and plantar flexion to 45 degrees.  There was pain 
with range of motion.  The ankle was nontender to palpation, 
had no effusion, and the ligaments were stable.  X-rays 
revealed minimal Achilles tendon insertion calcification.  
There were slightly prominent talus and navicular beaks, 
which were normal variations.  There were no fractures or 
dislocations and no other acute bony changes.  

At a VA examination of the feet in January 2007, range of 
motion of the left ankle was dorsiflexion to 20 degrees and 
full plantar flexion.  Resisted plantar flexion caused some 
discomfort along the medial arch and scar.  Repetitive motion 
of the ankle complex in all planes caused some discomfort at 
the site of the scar but he did not lose any range of motion 
and there was no weakness, fatigability, or incoordination.  

At a VA examination of the feet in March 2008, the Veteran 
stated that over the last 12 months he experienced daily 
mechanical left ankle pain symptoms described as 4-6/10.  The 
symptoms had remained about the same since 2006.  He 
complained of flare-up pain symptoms of 8/10 in intensity 
approximately twice a month which would last for a few hours.  
He experienced occasional episodes of left ankle effusion and 
had chronic mild instability symptoms of the left ankle.  He 
used off-the-shelf cushioned plantar arch insoles and denied 
use of other orthopedic assistive devices.  The Veteran 
related that his walking and standing tolerance was limited 
to 30 minutes or less before he had to sit down due to left 
ankle and bilateral foot pain symptoms.  The Veteran stated 
that the conditions had very little ill effect on his 
employment as he only had to stand or walk for brief periods, 
and most of his time was spent either kneeling or sitting.  
On examination he walked freely and briskly without antalgic 
gait.  He had a normal appearing left ankle without visible 
arthropathy or effusion.  There was no ligamentous laxity.  
His Achilles tendon was intact, nontender, and in normal 
alignment.  There were four degrees of valgus angulation of 
the os calcis in relation to the long axis of the tibia 
present bilaterally.  

Range of motion of the left ankle both pre- and post-
repetitive motion was plantar flexion of 0 to 45 degrees, 
dorsiflexion from 0 to 10 degrees, inversion from 0 to 30 
degrees, and eversion from 0 to 15 degrees.  The Veteran 
complained of pain on the extremes of left ankle motion in 
all planes.  There was no apparent weakness, fatigability, or 
loss of coordination during or following three repetitions of 
range of motion.  An x-ray of the left ankle revealed small 
Achilles tendon insertion calcification, and slightly 
prominent talus and navicular beaks which were normal 
variations.  No fractures or dislocations and no other acute 
bony changes were shown.  Otherwise it was a normal ankle 
series.    

A private medical record shows on examination in May 2008 
that the range of motion was intact.  

The Veteran testified in February 2009 that he continued to 
work and that his left ankle condition was the same as it had 
been.  It occasionally would give out due to the pain but it 
hadn't got any worse than what it was initially.  He received 
no treatment for the left ankle disability but did wear high 
ankle shoes.  He testified as to symptoms experienced with 
his left ankle disability.  

Upon careful review of all the evidence, the Board finds that 
entitlement to a rating in excess of 10 percent for a left 
ankle disability is not established.

The Veteran's left ankle disability is rated under DC 5010 
which provides that arthritis due to trauma substantiated by 
x-ray findings is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010 (2008).  Degenerative arthritis is rated 
based on limitation of motion of the affected joint.  38 
C.F.R. § 4.71a, DC 5003 (2008).  The regulations provide 
that, for the purpose of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints.  38 C.F.R. § 4.45(f) (2008).  

Limited motion of the ankle warrants a 10 percent rating when 
moderate, and a 20 percent rating when marked.  38 C.F.R. § 
4.71a, DC 5271 (2008).  For VA purposes, normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2008).  The Board observes that the words "moderate" and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).

The clinical findings at the VA examinations in June 2004, 
August 2006, January 2007, and March 2008 show that the 
Veteran had full range of motion of plantar flexion.  The 
Veteran had full dorsiflexion in June 2004.  Although in 
August 2006, dorsiflexion was shown to 0 degrees, ankylosis 
was not shown, and approximately five months later, in 
January 2007, dorsiflexion was shown to 20 degrees or full.  
The finding of dorsiflexion in March 2008 was to 10 degrees.  
A private medical record in May 2008 showed that the range of 
motion was intact.  Although some limitation of motion of 
dorsiflexion was shown during the period on appeal, 
throughout the period the Veteran had full plantar flexion.  
Thus, the Board finds that there is no limitation of motion 
shown that more nearly approximates or would rise to the 
level of marked as envisioned by the rating schedule.  

In addition, an increased rating pursuant to 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45 is not for application herein because 
there is no indication in the record that pain, due to 
disability of the left ankle, causes functional loss greater 
than that contemplated by the 10 percent rating currently 
assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examination reports show that 
range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive movements.  Furthermore, although the Board is 
required to consider the effect of the Veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected left ankle 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
There is no medical evidence of record of ankylosis; or 
abduction, adduction, inversion ,or eversion deformity of the 
left ankle; or malunion of os calcis or astragalus or 
astragalectomy of the left ankle.  Thus, rating criteria for 
those disabilities do not apply.  38 C.F.R. § 4.71a, DCs 
5270, 5272, 5273, 5274 (2008).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for an ankle disability, but findings supporting a 
higher rating have not been shown.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment beyond that 
contemplated in the assigned evaluation.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Consequently, based upon a full review of the record, the 
Board finds that the 10 percent rating for a left ankle 
disability adequately reflects the clinically established 
impairment experienced by the Veteran.  The weight of the 
credible evidence demonstrates that the manifestations of the 
Veteran's left ankle disability have warranted no more than a 
10 percent rating throughout the course of the period on 
appeal and a staged rating is not warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the claim for a rating in excess of 
10 percent for the service-connected left ankle disability, 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a left 
ankle disability is denied.  


REMAND

After receipt of notice of an August 2006 rating decision 
that service connection was granted for bilateral first 
metatarsalgia rated as 10 percent disabling effective in 
October 2005, the Veteran wrote in October 2006 that while he 
was satisfied with the rating he had been awarded, he felt 
that the compensation should go back to May 2004.  The Board 
finds that communication is a notice of disagreement (NOD) 
with the effective date assigned for bilateral first 
metatarsalgia.  The filing of a NOD initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  It does 
not appear that a statement of the case (SOC) has been issued 
with respect to the aforementioned issue.  Accordingly, 
because a timely NOD regarding this issue has been submitted, 
a remand is required in order for the RO to provide the 
Veteran an SOC.  When a NOD has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).

The Veteran contends that his current stomach disability is 
secondary to medications prescribed for a service-connected 
disability.  The Veteran claims that antibiotic medication, 
ceftriaxone and vancomycin, given to him for a staphylococcus 
(staph) infection after surgery for his bilateral service-
connected status post excision plantar fibroma disrupted his 
intestinal tract and caused problems with his stomach and 
colon.  The Veteran related in October 2006 that he was still 
taking the over-the-counter medications that had been 
prescribed to him to control his stomach and colon problems.  

Service medical records show the Veteran was seen in service 
for gastrointestinal complaints and treatment.  The Veteran 
also testified in February 2009 that he was treated in 
service in 1973 for the starting of an ulcer and was treated 
with medication and it cleared up after about three or four 
months.  In 1983, he developed a hiatal hernia, and was 
treated with medication for about three or four months.  In 
1985, a colonoscopy was performed for bleeding and other 
symptoms but the cause was not determined.  From 1985, until 
he was discharged from service he was treated periodically 
for bleeding and other similar symptoms.  Post service he had 
service-connected foot surgery in 2002 and 2003 and was 
treated with heavy doses of antibiotics for a staph infection 
that developed after surgery.  The Veteran developed some 
major problems with his stomach and a doctor stated that the 
side effects from the medication would destroy the good 
bacteria in his intestines and cause bleeding and stomach 
problems that could last anywhere from a year up to five 
years or maybe beyond.  It just depended on how the body 
reacted.  From that day on, he was unable to eat spicy food 
without having a gastrointestinal reaction within a short 
time.  He had two colon examinations, one in 2005 and another 
one in 2008, and both were negative.  Although the Veteran 
mentioned having sent in a report of the 2008 colon 
examination, a copy does not seem to appear in the claims 
file.  The Veteran testified that he still had problems with 
queasiness, diarrhea and occasional bleeding and had to avoid 
foods that cause gas.  At an April 2008 VA outpatient visit, 
diagnoses included gastroesophageal reflux disease and added 
the notation "PPI."

The Veteran has been afforded a VA examination and a medical 
opinion was obtained that it was not at least as likely as 
not that the Veteran's flatulence was due to his antibiotic 
treatment for a staph infection that occurred after foot 
surgery.  The VA examiner also opined that most of the 
burning with flatulence that the Veteran experienced was 
secondary to hemorrhoids, which were unrelated to any 
treatment that he received for his feet.  The record shows 
that the Veteran is service-connected for hemorrhoids.  

The service medical records show that the Veteran sought 
treatment for gastrointestinal complaints in service and that 
he was treated periodically in service.  However, an opinion 
was not obtained addressing any relationship between the 
Veteran's current gastrointestinal symptoms (other than 
flatulence and hemorrhoids), to include a diagnosis of GERD, 
and symptoms shown in service.  VA's duty to assist a 
claimant includes obtaining a medical opinion when necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran testified in February 2009 that his service-
connected bilateral status post excision of plantar fibroma 
of his feet was worse since the last VA examination in March 
2008.  He claimed that the scarring was deep and he had 
constant pain in his feet when he walked.  In the past year 
he had seen several podiatrists and the only possible 
treatment was to perform another surgery.  The Veteran's 
spouse and son also testified as to their observations of the 
Veteran's bilateral foot disability.  The Veteran testified 
that he had some functional limitations due to his bilateral 
foot disability, such as when descending stairs and walking.  
He also testified that he had a recurrence of the plantar 
fibroma on the left foot that had gotten bigger since the 
last examination.  VA outpatient treatment records show that 
a private MRI in May 2008 has been scanned into the VA system 
but it is not clear that a printed report is contained in the 
claims file.  In addition, the impression in a private 
medical report in May 2008 included hypertrophic scar tissue 
with adhesions bilaterally and possible nerve entrapment 
bilaterally.  As the Veteran has asserted that the severity 
of his service-connected bilateral foot disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  38 C.F.R. § 3.159(c) 
(2008); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a 
remand is necessary to afford the Veteran a VA examination in 
order to provide an accurate assessment of his present degree 
of disability.  38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the 
issue of entitlement to an effective date 
earlier than October 21, 2005, for the 
grant of service connection and assignment 
of an initial 10 percent rating for 
bilateral first metatarsalgia.  Inform the 
Veteran of his appeal rights.

2.  Request that the Veteran resubmit a 
copy of the report of a private colon 
examination in 2008, or provide the 
appropriate identifying information and 
authorization if he desires VA to secure 
the report. 

3.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the nature and etiology of any 
gastrointestinal disorder, to include 
GERD, and other than flatulence and 
hemorrhoids.  The examiner must review the 
claim file and should note that review in 
the examination report.  For any diagnosed 
gastrointestinal disorder, the examiner 
should provide an opinion whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
gastrointestinal disorder (other than 
flatulence and hemorrhoids) is (a) 
causally or etiologically related to his 
period of service to include treatment for 
gastrointestinal complaints shown in 
service; or (b) causally or etiologically 
related to the post-service antibiotic 
treatment for a staph infection resulting 
from surgery for his service-connected 
bilateral foot disability.  The rationale 
for all opinions must be provided.  

4.  Schedule the Veteran for an 
appropriate VA foot examination to 
determine the current severity of his 
service-connected status post excision of 
plantar fibroma of his feet to include a 
neurological examination if appropriate.  
The examiner must review the claim file 
and should note that review in the 
examination report.  The examiner should 
described all current residuals, to 
include a complete description of any 
scars, musculo-skeletal impairment, and 
neurological impairment.  The examiner 
should indicate whether the service-
connected disability of the feet results 
in any limitation in the range of motion 
of either foot or other functional 
impairment.  The examiner is also asked to 
provide an opinion concerning the impact 
of the bilateral foot disability on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should be 
provided.

5.  Then, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


